Hosea, J.
Heard on demurrer to petition.
The action is for damages under the common law for ' removal by adjacent owner of the ancient lateral support of plaintiff’s lots.
The common law rule in this behalf is not abrogated in Ohio. This time-honored rule, however, was limited in operation to lands and did not include liability with respect to artificial burdens, such as buildings, placed on lands by the owner. Our statute extends this liability to include buildings and walls under certain conditions. It also modifies the rule to the. extent of providing for the grading of lots to conform to the established grade of streets on which lots abut. But the extension and modification do not abrogate the rule and it is still in force. The language in Hall v. Kleeman, 7 N. P., p. 201, is in this respect inaccurate and misleading.
Demurrer overruled with leave to answer in thirty days.